The Chancellor
overruled the demurrer, and ordered the defendant to answer. He said, that the plaintiff disclosed by her bill that she had an interest in the co-partnership property, and was entitled to a full discovery. There was nothing stated or required, that necessarily led to any forfeiture; and if such a general allegation was sufficient to *408protect a party from making a discovery, it could be used as a pretext in every case. It ought to appear either by the bilk or be stated in the demurrer, why and wherefore a would be the consequence of the discovery. In Chauncey v. Tahourden, (2 Atk. 392.) it was shown by the demurrer. How far it might be material or proper to disclose in much detail, the nature and objects of the commerce carried on by the house, might be a question hereafter. The defendant could not bar all inquiry, in the first instance.
Demurrer overruled. .